Appellant was convicted in the county court of Rogers county for violating the prohibitory liquor laws and his punishment was assessed at a fine of fifty dollars and thirty days confinement in the county jail. Only one witness testified on this trial. E.D. Crowell, being placed on the stand for the state, testified that some time during December prior to the institution of this prosecution he bought a drink of whisky in the Chelsa drug store from appellant. *Page 746 
This witness was evidently hostile to the state and did everything in his power to screen and protect the appellant. But this only added to the force of his testimony. Appellant did not introduce any testimony. Counsel for appellant raised a number of interesting questions of law, but on the testimony the jury could not have reached any other verdict than that of guilty. See McLaughlin v. State, 2 Okla. Cr. 347. The appellant was therefore not injured by the rulings of the trial court on the questions raised. The judgment of the lower court is therefore in all things affirmed.